Citation Nr: 0501608	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  01-08 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for an ear disorder.

3.  Entitlement to service connection for residuals of a 
right leg injury and scars.

4.  Entitlement to service connection for emphysema.

5.  Entitlement to service connection for lung cancer.

6.  Entitlement to service connection for a bilateral knee 
disorder as secondary to service-connected disability of the 
feet.

7.  Entitlement to service connection for a back disorder as 
secondary to service-connected disability of the feet.

8.  Entitlement to service connection for a bilateral hip 
disorder as secondary to service-connected disability of the 
feet.

9.  Entitlement to an increased evaluation for callus 
formation of the feet with history of bilateral plantar 
warts, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from April 1947 to April 1950.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously remanded in November 2003 for 
procedural and evidentiary development.  The Board finds that 
the action requested in its remand has been accomplished to 
the extent possible with respect to the issues of entitlement 
to service connection for emphysema, lung cancer, and 
residuals of right leg injury and scars, and that these 
issues are now ready for further appellate review. 

The issues of entitlement to service connection for bilateral 
hearing loss, an ear disorder, a bilateral knee disorder, a 
back disorder, a bilateral hip disorder, and entitlement to 
an evaluation in excess of 30 percent for callus formation of 
the feet with history of bilateral plantar warts are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the regional office (RO) via the Appeals 
Management Center (AMC), in Washington, DC.

The Board further notes that while the Board recognizes that 
entitlement to service connection for an ear disorder was 
originally denied by a rating decision in July 1966, it is 
unclear whether the veteran was notified of his appellate 
rights at the time of this decision.  Consequently, the Board 
will address this claim on a de novo basis.  


FINDINGS OF FACT

1.  A right lower leg scar is related to active service.

2.  Emphysema has not been related to active service; in-
service smoking cannot provide a basis on which to service 
connect this disability.

3.  Lung cancer has not been related to active service; in-
service smoking cannot provide a basis on which to service 
connect this disability.


CONCLUSIONS OF LAW

1.  A right lower leg scar was incurred in active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Emphysema was not incurred in active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  Lung cancer was not incurred in active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the claims have now been 
sufficiently developed within the guidelines established by 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA).  In this 
regard, the record reflects that appellant has been notified 
on numerous occasions of the need to provide medical evidence 
linking currently demonstrated disability to service.  

First, prior to the initial rating decision of April 2000, 
correspondence in October and November 1999 advised the 
veteran of the evidence necessary to substantiate a claim for 
service connection.  In addition, the April 2000 rating 
decision and June 2000 correspondence noted that there was no 
record of emphysema or evidence linking this disability to 
service.  

Thereafter, February 2001 correspondence again advised the 
veteran of the type of evidence that could substantiate his 
claims for service connection, and a June 2001 rating 
decision, October 2001 statement of the case, and May 2002 
supplemental statement of the case addressed all of the 
service connection claims, noting that there was no evidence 
that emphysema and lung cancer were linked to service other 
than by way of tobacco use, which was precluded for claims 
filed after July 1998.  

Thereafter, pursuant to a Board remand in November 2003, the 
veteran was advised in March 2004 and August 2004 of the type 
of evidence needed to substantiate all of his claims, and the 
respective obligations of the veteran and the Department of 
Veterans Affairs (VA) in obtaining that evidence.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Following the receipt of a new VA opinion relating the 
veteran's lung cancer to smoking which began in service, and 
a review of a private medical opinion that provided a similar 
conclusion, an October 2004 supplemental statement of the 
case continued the denial of service connection for emphysema 
and lung cancer, again noting that the law currently did not 
provide for service connection for the long term health 
effects of smoking, even if the evidence showed that smoking 
started in service.

Although the March and August 2004 VCAA notice letters 
clearly came after the initial rating actions that denied the 
instant claims, and did not specifically request that the 
appellant provide any evidence in the appellant's possession 
that pertained to the claims as addressed in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), as demonstrated from the 
foregoing communications from the RO and the Board, the Board 
finds that appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claims.  All the 
VA requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board also notes that there is no indication that there 
are any outstanding pertinent records or reports that have 
not been obtained or that are not otherwise sufficiently 
addressed in documents or records already associated with the 
veteran's claims file.  Moreover, since the claims for 
service connection for emphysema and lung cancer are subject 
to denial as a matter of law, the VCAA is arguably not even 
applicable to these claims.  

Finally, with respect to the veteran's claim for service 
connection for residuals of a right leg injury and scars, in 
view of the Board's decision to grant the claim, any failure 
to notify and/or assist the veteran under the VCAA cannot be 
considered prejudicial to the veteran.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

With respect to the veteran's claims for service connection 
for emphysema and lung cancer, based on the veteran's initial 
claim for service connection and subsequent statements of the 
veteran and his representative, it is clear that the veteran 
readily acknowledges that there is no evidence of treatment 
for these conditions in service, and that the sole basis for 
these claims is that the veteran's developed these disorders 
as a result of the use of tobacco products which began during 
his active service.  

Unfortunately, as the RO communicated to the veteran, on July 
22, 1998, the Internal Revenue Service Restructuring and 
Reform Act was enacted.  That law added 38 U.S.C.A. § 1103, 
which prohibits service connection for disability or death on 
the basis that it resulted from disease or injury 
attributable to the use of tobacco products during a 
veteran's active service.  By its terms, 38 U.S.C.A. § 1103 
is applicable only to claims filed after June 9, 1998.  See 
also 38 C.F.R. § 3.300 (2004).  In this case, the veteran 
filed his claim in May 2000.  Service connection on the basis 
of tobacco use in service is therefore precluded.  

There is also no other competent nexus evidence that seeks to 
link emphysema and lung cancer to service on some other basis 
and as noted previously, there is no indication in service 
and post-service medical records that the veteran was treated 
for either disability during service or within one year of 
his separation from active service.  The Board further notes 
that the veteran has not sought service connection for 
emphysema or lung cancer on the basis that they resulted from 
tobacco use that resulted after service from service-
connected disability.  There is also no evidence contained in 
the record that supports such a relationship.  See VAOGCPREC 
6- 2003 (October 28, 2003).

The veteran is also not competent to render a diagnosis or to 
attribute his symptoms to a particular cause.  See Espiritu 
v. Derwinski, 2 Vet. App. at 492 (1992).

In summary, based on all of the foregoing, the Board finds 
that a preponderance of the evidence is against entitlement 
to service connection for emphysema and lung cancer, and that 
service connection for these disabilities is therefore not 
warranted.

On the other hand, the Board has reexamined the record with 
respect to the veteran's claim for service connection for 
residuals of a right leg injury and scars and while there is 
also no evidence of right leg injury in service, there is 
evidence of a scar on the right leg found at the time of VA 
examination in November 2001, and as opposed to other types 
of disability, the Board finds that a layperson is capable of 
noting a scar and relating it to a particular place and time.  

In addition, while an August 2004 VA examiner did not examine 
the veteran in this regard, the examiner did note his or her 
review of the claims file, and was willing to concede that 
the veteran suffered trauma to the right lower leg in service 
that resulted in a residual scar.  Consequently, giving the 
veteran the benefit of the doubt, the Board finds that 
service connection is warranted for the veteran's right lower 
leg scar.  


ORDER

Entitlement to service connection for a right lower leg scar 
is granted.

Entitlement to service connection for emphysema is denied.

Entitlement to service connection for lung cancer is denied.


REMAND

With respect to the remaining claims for service connection 
for bilateral hearing loss, an ear disorder, a bilateral knee 
disorder, a back disorder, a bilateral hip disorder, and 
entitlement to an evaluation in excess of 30 percent for 
callus formation of the feet with history of bilateral 
plantar warts, as a result of the fact that the veteran 
indicated that he was unable to report for examination at the 
local VA medical center or at any location of any length from 
his home, the record reflects that the RO took reasonable 
measures to provide the veteran with the examinations 
previously requested by the Board at a location in his local 
area.  Thereafter, although the claims file reflects that 
these examinations were apparently scheduled for August 2004, 
they were then cancelled, and only telephonic contact 
thereafter occurred between the veteran and certain 
physicians who were requested to review the veteran's file 
and contact him by telephone.  Relevant information was 
obtained as a result of these contacts but the Board 
requested examinations, and it is unclear from the record 
whether or not it would still be feasible for the veteran to 
report for examinations in his local area.  

Accordingly, the Board finds that one more effort should be 
made to afford the veteran with the previously requested 
examinations in the veteran's local area.

Accordingly, this case is remanded for the following action:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any hearing 
loss and ear disorder (not including the 
veteran's tinnitus, which is already 
service connected).  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  The examiner should 
state whether it is at least as likely as 
not that any hearing loss and ear 
disorder other than tinnitus are related 
to the veteran's active service.

2.  The veteran should be afforded an 
appropriate examination to determine the 
nature and etiology of any bilateral knee 
disorder, back disorder, and bilateral 
hip disorder.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.  The 
examiner should state whether it is at 
least as likely as not that any bilateral 
knee disorder, back disorder, and 
bilateral hip disorder are related to the 
veteran's service-connected disability of 
the feet.

3.  The veteran should also be afforded 
an appropriate VA examination to 
determine the nature and severity of the 
veteran's service-connected callus 
formation of the feet with history of 
bilateral plantar warts.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the 
issues remaining on appeal should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


